Citation Nr: 0423601	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  97-12 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including claimed as secondary to service-connected 
disabilities.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


REMAND

The veteran had active duty from September 1982 to September 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a two rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In March 1997 the 
RO denied the veteran's claim of entitlement to service 
connection for a psychiatric disorder, including claimed as 
secondary to service-connected disabilities.  In July 1997 
the RO denied the veteran's claim of entitlement to a total 
rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU).

The Board last remanded these issues in October 2000.  
Subsequent to the Board's October 2000 remand the veteran 
submitted a signed VA Form 21-4142, Authorization and Consent 
to Release Information to the Department to Veterans Affairs 
for Dr. LaBorder, in March 2002.  On this form the veteran 
requested that the VA obtain copies of all psychiatric 
records.  The Board notes that there are two written 
statements from Dr. LaBorder in the claims file.  However, 
the VA has not attempted to obtain the veteran's complete 
psychiatric records from Dr. LaBorder.  VA is required to 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate the claim.  38 C.F.R. § 3.159(c) 
(2003).  VA will make reasonable efforts to obtain relevant 
records not in the custody of a Federal department or agency, 
to include records from private medical care providers.  38 
C.F.R. § 3.159(c)(1).

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the 
following:

1.  Obtain legible copies of all of the 
veteran's psychiatric records from Dr. 
LaBorder.  

2.  All documentation generated during 
the course of this evidentiary 
development should be associated with the 
claims folder, to include negative 
responses or notification of 
undeliverable correspondence.  

3.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

4.  If the benefits sought on appeal are 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issues and 
afforded the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

